Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered April 16, 1984, convicting him of robbery in the first degree (three counts), robbery in the second degree (three counts), burglary in the second degree and sodomy in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not abuse its discretion in denying the *552defendant’s request for a continuance to produce an alibi witness. The identity of this witness was disclosed and the request for a continuance was made for the first time when the People rested. The defendant failed to show any degree of diligence in identifying and locating this witness or good cause for his delay (see, People v Foy, 32 NY2d 473, 476, 478; People v Jackson, 111 NY 362; People v Peralta, 127 AD2d 803, lv denied 69 NY2d 953).
We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Rubin, Eiber and Sullivan, JJ., concur.